DETAILED ACTION
 	Claims 1 and 4-9 are pending, claims 2 and 3 have been cancelled. This action is in response to the amendment filed 11/20/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages filed 11/20/2020, with respect to the rejection(s) of claim(s) have been fully considered and are not persuasive.  
Applicant’s arguments, on page 10 of 18, that the prior art to Suzuki does not teach the interface is disposed between the inner case 31 and a second case 17, is not persuasive, since this interface is also between the bottom surface of the first case 20/21 and the top surface of the second case, as shown in Figure 17.
 	Applicant’s argument on pages 10-11 of 18, that since the diameter of the first case is constant, that the prior art does not teach, “a first case 20 having a large diameter part (the outer diameter of 21), a small diameter part (the outer diameter of 31 abuttingly within 21) having a diameter smaller than that of the large diameter part, and a stepped part (the wall of 21) disposed between the large diameter part and the small diameter part, along an axial direction of the first case”, is not persuasive since the limitation “the diameter of the first case is constant” is not positively recited in the claims. 	
 	Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re 
 Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
This action is made Final as applicant’s arguments are not persuasive and the amendments necessitated the new grounds for rejection.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Objections
Applicant’s amendment overcomes the prior objection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki (US 20130075394).
Regarding claim 1, Suzuki disclose a vent control valve (1, Fig. 17) for a fuel tank, that is adapted to control a ventilation between a fuel tank and an outside, the vent control valve comprising: a first case (20) “shaped in a tube” that forms a passage (the opening within 23 to the opening 40) for ventilation; 
a movable valve object (50,23) arranged in the first case to open and close the passage, the movable valve object being inserted in the first case from a lower end opening (the opening within 21, during assembly) of the first case; 
an inner case (31) arranged in the first case to support the movable valve object, the inner case being inserted in the first case from the lower end opening of the first case; 
a second case (17) disposed at a lower end (the bottom end of 21) of the first case; 
a first connector (the interface between 21 and 31, para.0045, Fig. 17 is a modification of Fig. 1, para.0123) disposed between the first case and the inner case, the first connector connecting the first case and the inner case with each other (para.0045, “and are connected to each other”); and 

 	Regarding claim 1, Suzuki disclose that the first case is round, and therefore considered as being “shaped in a tube” (21 being cylindrical portion, para.0046). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.

Regarding claim 1, Suzuki further discloses the first connector and the second connector are disposed to separate from each other in an axial direction of the first case, as shown in Figure 17, the interface area of connection for the connectors are located in different areas and therefore separate from each other in an axial direction.

Regarding claim 1, Suzuki further discloses the first case has a large diameter part (the outer diameter of 21) including the lower end, 
a small diameter part (the outer diameter of 31 abuttingly within 21) having a diameter smaller than that of the large diameter part, 
being coaxial with the large diameter part (as shown in Figure 17, the small and large diameter parts share the same vertical centerline axis and therefore are considered as being coaxial) and 
a stepped part (the wall of 21) disposed between the large diameter part and the small diameter part, along an axial direction of the first case, 
the first connector is disposed in the small diameter part, and the second connector is disposed in the large diameter part (para.0045, “and are connected to each other”).

Regarding claim 6, Suzuki disclose the movable valve object provides a main float valve (50,60,23), the vent control valve further comprising: a sub float valve (80,81,83,84) arranged in the second case, wherein the sub float valve includes a movable valve object (81) which opens and closes a passage (the opening within 33) extending from the lower end of the first case to the main float valve.

Regarding claim 7, Suzuki disclose the first case is a cylindrical component (21, para.0046, where Figure 17 is a modification of Figure 1,2, para.0123) disposed as perpendicular in the fuel tank.

Regarding claim 8, Suzuki disclose the first case and the inner case are separable from each other at the first connector, and the first case and the second case are separable from each other at the second connector, since the cases are connected 

Regarding claim 9, Suzuki disclose an engaging part having a flange part abutting an inner surface of the stepped part and a top surface of the second case, as shown below in the amended Figure 17.

    PNG
    media_image1.png
    390
    567
    media_image1.png
    Greyscale










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kobayashi et al. (US 20100224265).
Regarding claim 4, Suzuki discloses all of the features of the invention although is silent to having;
the first connector has an arm part (see amended Figure 3 below) defined in the inner case and extending in an axial direction to separate from the second connector, a first engaging part (the ledge on the tip end) disposed at a tip end of the arm part to be movable by an elastic deformation of the arm part, and a second engaging part (the hole/opening in 11) defined in the first case to engage with the first engaging part.


    PNG
    media_image2.png
    523
    654
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the first and second connector of Kobayashi et al., for the connectors of Suzuki, to yield the predictable results of maintaining a positive connection between the two mating parts.
Regarding claim 5, Suzuki disclose the inner case further has a flange part (as shown in Figure 17, the un-numbered flange between 17 and 21) interposed between the first case and the second case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753